DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Although a request for restriction was discussed with and presented to attorney Carol Bunner on June 13th, 2022, upon further consideration of the claims, the restriction request is hereby withdrawn and all claims under examination are hereby examined.  
Claim Objections
Claim 29 is objected to because of the following informalities:  claim 29, line 2, “or organic filler varies along” needs to change to “or inorganic filler varies along”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 31, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0134179 to Ino et al. (hereinafter Ino).

With respect to claim 21, Ino discloses a colored bright pigment comprising scaly glass flakes as base or substrate (Throughout the reference, in particular, abstract), which preferably is coated with a metal, such as gold, silver, platinum, cobalt, nickel, and/or alloy thereof (0036]), and also have a silica-based coating film containing a pigment which can be an organic pigment ([0035], [0047], [0051]). Ino discloses that the silica-based coating film comprises silica and a pigment ([0062]-[0063]); as noted above, the pigment can be an organic pigment. Therefore, the silica-based coating film renders a hybrid layer or coating obvious. It should be noted that the reference discloses that the coatings take place in a solution ([0068]-[0072]); therefore, it would be inevitable to have the silica-based coating film and any other coatings onto the base or substrate to envelop the base or substrate. Thus, the silica-based coating film, which comprises silica as well as an organic pigment, is applied to more than one surface of the scaly base or substrate. Therefore, the claimed “wherein the first side includes up to three hybrid layers, and wherein the second side includes up to three hybrid layers” is rendered obvious due to the fact that “up to three hybrid layers” includes one layer as well. 
In addition, Figure 1 shows that the materials are coated onto all surfaces of the base or substrate. Moreover, considering the fact that the glass flakes are coated with a metal, it is expected of the substrate to render the claimed reflector layer obvious; however, assuming arguendo, it should be noted that claim 21 simply claims a “reflector layer” without further elaborating on the material of this reflector layer.
Additionally, it should be noted that claim 21 recites the open transitional phrase “comprising” which not only allows the presence of other coatings or layer in the thin film structure, but also allows other components in each of the claimed layers. It should be noted that the metal coated scaly glass flake is taken to render the claimed “reflector layer” obvious. Finally, Ino discloses that the amount of the organosilica compound, which contributes to the silica component of the silica-based coating film, is 0.5-20 mass% and the amount of the pigment, which can very well be an organic pigment, is 0.1-5 mass% ([0068]). Therefore, the reference is seen to disclose, at least, an overlapping range for the amount of silica, which is taken to render the claimed “at least one filler”, obvious. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 22, as noted above, Ino discloses that their scaly glass substrates are preferably metal coated ([0036]), and thus, since the substrate, which is taken to read on the reflector layer, comprises of substantially similar materials as those disclosed in the original disclosure of the present Application under examination for the reflector layer, it is taken that the disclosed substrate of Ino renders the claimed “opaque” obvious. 

With respect to claim 31, Ino discloses the uniform precipitation of the silica coating film onto the substrate ([0081]); it is inevitable that in order for a coating to be applied uniformly, the components of the coating should have been uniformly mixed and dispersed. Thus, the reference is taken to render the claim obvious. It is important to note that although paragraph [0081] discloses a silica coating film comprising an inorganic pigment, considering the fact that the reference is open to the use of organic pigment in a coating film would render it obvious that a uniform dispersion could take place for a coating film comprising an organic pigment as well. 

With respect to claim 37, Ino discloses a colored bright pigment comprising scaly glass flakes as base or substrate (Throughout the reference, in particular, abstract), which preferably is coated with a metal, such as gold, silver, platinum, cobalt, nickel, and/or alloy thereof (0036]), and also have a silica-based coating film containing a pigment which can be an organic pigment ([0035], [0047], [0051]). Ino discloses that the silica-based coating film comprises silica and a pigment ([0062]-[0063]); as noted above, the pigment can be an organic pigment. It should be noted that the metal coated scaly glass flakes is taken to render the claimed “reflector layer” obvious.
Ino discloses the deposition of silica-based coating film onto the substrate ([0065]-[0079]) which considering the fact that the said coating film comprises a pigment ([0068]) which may be an organic pigment ([0035], [0047], [0051]), the “co-deposition” of the material of the layer comprising both an inorganic and an organic colored pigment is rendered obvious. 
In addition, Figure 1 shows that the materials are coated onto all surfaces of the base or substrate. Moreover, considering the fact that the glass flakes are coated with a metal, it is expected of the substrate to render the claimed reflector layer obvious; however, assuming arguendo, it should be noted that claim 37 simply claims a “reflector layer” without further elaborating on the material of this reflector layer.
Finally, Ino discloses that the amount of the organosilica compound, which contributes to the silica component of the silica-based coating film, is 0.5-20 mass% and the amount of the pigment, which can very well be an organic pigment, is 0.1-5 mass% ([0068]). Therefore, the reference is seen to disclose, at least, an overlapping range for the amount of silica, which is taken to render the claimed “at least one filler”, obvious. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino as applied to claim 21 above, and further in view of EP 2 799 398 to Suzuki et al. (hereinafter Suzuki).
Ino discloses substrate coated with a metal, which is then coated with a silica-based film coating comprising an organic pigment as detailed out above. Ino, however, does not disclose a dielectric layer in the stack of layers of Ino. 
Suzuki, drawn to effect pigments based on flaky substrate coated with other layers (Suzuki, pages 1-4), disclose the use of a post-coating layer for protection to increase the chemical and photochemical stability or simplifies the handling of the pigment, and improve the weatherability, dispersibility and/or compatibility with the user media (Suzuki, [0056]). It is noted that both references are drawn to the use of their pigment in, at least, automotive coating (Ino in [0052] and Suzuki in [0058]).
In general, the use of a post-coating or a protective coating onto pigment particles has long been known, and Suzuki is an evidence to that fact. 
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Ino with the teachings of Suzuki in order to have include a protectant layer into the layered structure of Ino with the aim of increasing the chemical and photochemical stability or simplifies the handling of the pigment, and improving the weatherability, dispersibility and/or compatibility with the user media as those taught by Suzuki. 

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ino as applied to claim 21 above, and further in view of U.S. Patent No. 6,565,770 to Mayer et al. (hereinafter Mayer).
Ino discloses substrate coated with a metal, which is then coated with a silica-based film coating comprising an organic pigment as detailed out above. Ino, however, does not disclose a dielectric layer in the stack of layers of Ino. 
Mayer, drawn to layered interference pigments (Mayer, abstract, Figures), which would have symmetrical or asymmetrical coating structure (Col. 3, lines 40-51), disclose the presence of dielectric layer in the layered stack due to the fact that dielectric layers impart interference color and desired color-shifting properties (Mayer, col. 7, lines 42-50). 
Thus, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Ino in order to include a dielectric layer in the layer stack of Ino with the aim of imparting interference color and desired color-shifting properties. It is noted that the claim does not recite where the dielectric layer is applied; thus, claim 34 is interpreted to have a dielectric layer as any layer. 

Allowable Subject Matter
Claims 23-30, 33, 35-36, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not disclose the cumulative limitations of claims 21 and 23, of claims 21 and 24, of claims 21 and 25, of claims 21 and 26, of claims 21 and 29, of claims 21 and 30, of claims 21 and 33, of claims 21 and 35, of claims 21 and 36, of claims 37 and 38, of claims 37 and 40.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731